Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s response filed 04/29/2022 is entered. Claims 1-14 are withdrawn claims. Claims 15-20 are pending for examination. None of the claims is currently amended. The pending claims 15-20 filed 04/29/2022 are unamended and remain the same which were considered and rejected under 35 USC 101, and 35 USC 103.
	The earlier filed response 11/01/2021 was found to be “Informal or Non-Responsive”.

Drawings
2.	The drawings filed 11/01/2021 are accepted.

Specification
3.	The substitute specification filed 11/01/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: For Substitute specification there are 3 requirements (37 CFR 1.125) comprising a Clean copy; Marked-up copy; and Signed statement that the substitute specification contains no new matter. A Marked-Up Copy, and Signed statement that the substitute specification contains no new matter.

Response to Arguments
4.	Applicant's arguments filed 04/29/2022, see pages 7-8 have been fully considered but they are not persuasive. 
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Applicant has not responded to the rejection of claims 16-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention and has not amended the claims. Rejection of claims 16-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is maintained as submitted in the Non-Final Rejection mailed 08/11/2021.
Rejection of claims 15-20 under 35 USC 101: Applicant’s remarks filed 04/29/2022, see pages 7-8, do not include arguments pointing out disagreements with the examiner’s contentions related to Step 2A, prong 1, that claims recite an abstract idea, related to Step 2A, prong 2, that the claims are directed to an abstract idea and related to Step 2B that the claims recite an inventive step “Significantly More” than abstract idea. Rejection of claims 15-20 under 35 USC 101 is maintained as submitted in the Non-Final Rejection mailed 08/11/2021.
Rejection of claims 15-20 under 35 USC 103: Applicant’s remarks filed 04/29/2022, see pages 7-8, have been fully considered but not found persuasive. The Applicant’s remarks merely describe what the claims as originally filed relate to but do not include arguments pointing out disagreements with the examiner’s contentions against the references applied against the claims, explaining how the claims avoid the references or distinguish from them. Rejection of claims 15-20 under 35 USC 103 is maintained as submitted in the Non-Final Rejection mailed 08/11/2021. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the client device" in line 2 of claim 16.  There is insufficient antecedent basis for this limitation in the claim. Since claim 17 depends from claim 16, it will inherit this deficiency.


6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 15-20 are to a system /apparatus, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 15 recites:
A system for universal account, transfer, process, and authentication of a financial
transaction, comprising a processor; a memory; and an application stored in the memory that when executed on the processor:
tracks customer monetary amounts managed as fiduciary on customers’ behalf, the
amounts held at multiple banks, while tracking the amounts, moves funds between banks to facilitate online transactions between customers and vendors, when funding a vendor for a purchase by a customer, performs verification to ensure validity of customer and further requires involved banks to ensure said validity, and enforces a waiting period between payment of vendor and drawing on customer amounts to address risk of fraud.

Step 2A Prong 1 analysis: Claims 15-20 recite abstract idea.
The highlighted limitations comprising “tracking customer monetary amounts managed as fiduciary on customers’ behalf, the amounts held at multiple banks, while tracking the amounts, moves funds between banks to facilitate online transactions between customers and vendors, when funding a vendor for a purchase by a customer, performs verification to ensure validity of customer and further requires involved banks to ensure said validity, and enforces a waiting period between payment of vendor and drawing on customer amounts to address risk of fraud”, under their broadest reasonable interpretation, cover performance conducting banking transactions with mitigating risk, which are part of fundamental economic principles or practices and commercial interactions between people for conducting transactions falling under “Certain Methods of Organizing Human Activity” abstract idea. Therefore claim 15 recites an abstract idea. Since dependent claims 16-20 include all the limitations of claim 15, they recite abstract idea.
Step 2A, prong 1 analysis: Yes.

Step 2A, prong 2 analysis Claims 15-20: The judicial exception is not integrated into a practical application.
	Claim 1 recites the additional limitations of using generic computer components comprising a generic processor executing instructions stored in a memory to tracks customer monetary amounts managed as fiduciary on customers’ behalf, the amounts held at multiple banks, while tracking the amounts, moves funds between banks to facilitate online transactions between customers and vendors, when funding a vendor for a purchase by a customer, performs verification to ensure validity of customer and further requires involved banks to ensure said validity, and enforces a waiting period between payment of vendor and drawing on customer amounts to address risk of fraud. The steps comprising “tracking the amounts, moves funds between banks to facilitate online transactions between customers and vendors, when funding a vendor for a purchase by a customer, performs verification to ensure validity of customer and further requires involved banks to ensure said validity, and enforces a waiting period between payment of vendor and drawing on customer amounts to address risk of fraud” do not necessitate inextricable tie to computer functioning as these steps can be implemented manually. For example, a human operator can keep a check on his amounts deposited in different banks by enquiring from the bank as what are inflows and outflows that is intake of funds and transfer of funds and use the make purchases with vendors. Ensuring verification of customer can be done manually while asking pin numbers or passwords, etc. and hold payments for the seller till the customer gets his shipment or checks that the items shipped match the ordered items. The processor executing the instructions stored on a memory merely describes how to generally “apply” the other manual process in a generic or general-purpose computer environment. The processor executing instructions stored on a memory are recited at a high level of generality and is merely automates these disembodied steps.
	Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	The claim 15 is directed to an abstract idea. Step 2A, prong 2=No.
On reviewing the dependent claims, claims 16-17 are directed to searching and locating vendors of products and displaying listings of available products from vendors which are part of purchase and sales or products by customers form vendors which are done manually and the displaying step is insignificant post-solution activity. Accordingly, even in combination, the additional elements of claims 16-17 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
On reviewing limitations of claims 18-20, they are directed to use of debit cards, kiosks such as ATM machines for use where there are no banks branches, and using telephone to verify authenticity of customers are all well-known activities known to skilled in the art. Accordingly, even in combination, the additional elements of claims 18-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Thus, pending claims 15-20 are directed to an abstract idea. Step 2A, prong 2=No.
Step 2B analysis:	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recites additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 15-20 amounts to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the displaying steps, use of debit cards to access monetary amounts, depositing funds via ATMs, and use of telephone to verify authenticity were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. Also, the steps of using c
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Further Examiner takes Official Notice that the use of debit cards to access monetary amounts, depositing funds via ATMs, and use of telephone to verify authenticity were notoriously well-known concepts at the time of the Applicant’s invention and do not amount to an inventive step that is an improvement over prior art.
Accordingly, a conclusion that the receiving, acquiring, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 15-20 do not provide an inventive concept (significantly more than the abstract idea). The claims 15-20 are patent ineligible.
	Step 2B=NO.

Claim Rejections - 35 USC § 103
7	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.1.	Claim 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McNab [ US 2009/0313166 A1], in view of Fisher [US 20140304082 A1], and in view of Hunter et al. [US20120284135 A1], hereinafter Hunter.
Regarding claim 15, McNab teaches a system for universal account, transfer, process, and authentication of a financial transaction, comprising a processor, a memory, and
an application stored in the memory that when executed on the processor:
	tracks customer monetary amounts managed as fiduciary on customers’ behalf, the
amounts held at multiple banks [see paras 0009, 0013-0014, 0029--0030, reproduced below], which disclose a computer system comprising a facilitator server 36 , see Fig.4  manages transfer of funds to a fundee [corresponds to claimed customer] where the funds are transferred from their banks to the bank of the fundee and deposited there for further use of making purchases from vendors and loan repayment and movement of funds are viewed and tracked by  via a financial mechanism, for example, how the deposited funds are used by the fundee in making purchases or loan repayments and that the funds transfer comply with the rules:
	“[0009] An aspect uses a communication network, the Internet, for example, to help a fundee raise the money …. and transferring funds. In addition, the fundee may use a bank account and funding identifier to manage and track the movement of funds in a transaction…..	[0013] At least one embodiment allows for a funding relationship between potentially multiple funders and a single fundee or multiple fundees and a single funder where there is accountability to and trackability by the funder(s). A facilitating entity (e.g. a website) utilizes the invention … The management structure of the invention utilizes a financial mechanism (i.e. an electronically based financial network, including, but not limited to internet-based networks) with an identifier (funding ID) to track all outgoing funds. The financial mechanism consists of any entity which can be used to communicate the transfer and maintain trackability of funds involved in the transaction. For example, the financial mechanism can include networks that are accessed even by cell/mobile phone. ….The funder(s) can electronically track funds disbursed through the financial mechanism to ensure fundee's accountability. ……
[0014] In another embodiment, the facilitating entity (this is the entity in the framework which is the hub for communications and instruction for the management structure created by the present invention) integrates and communicates with an online payment processor, such as an online bank or merchant account provider, which transfers funds between various banks and accounts. The accounts include the bank accounts of the funder(s), the fundee(s), and the facilitating entity. The facilitating entity facilitates communications and electronic fund transfers between the funder(s), the fundee(s), the online payment processor and the banks involved. In this embodiment, communications and instructions from the facilitating entity related to the fund transfers between the funder and fundee (either for disbursement or repayment) are sent to the online payment processor which coordinates the actual transfer of funds between each funder's and fundee's accounts at their respective financial institutions. Through this same aspect of this embodiment, the trackability feature of the invention can be carried out. ……[0029] Referring to FIG. 1, the figure illustrates a system 2 for initiating a transaction using funds raised in a fundraising transaction. …... Facilitator 4 provides an interface that allows funders 6 in transferring funds from a personal checking account, for example, to a business checking account associated with fundee 8 at bank 10. Furthermore, funds are linked to a funding identifier 12 issued by payment processor 16 to fundee 8, and account information 13 is communicated from processor 16 to facilitator 4. Account information 13 may include, but is not limited to, an account number linked to the business checking account, amount of funds in the account, and contact information of the funders. … 0030] In addition, the interface provided by facilitator 4 may impose rules or restrictions on using funds. For example, fundee 8 or funder 6 may impose a maximum transaction amount so that the fundee 8 may not make a single purchase or withdrawal that exceeds the maximum transaction amount.”];
	while tracking the amounts, moves funds between banks to facilitate online
transactions between customers and vendors [see para 0032, where the fundee [customer] makes purchases and funds are moved from Fundee’s bank to the vendors banks and funds are also moved to the Fundee’s bank account from the funders’ bank accounts].
	McNab does not specifically teach that when funding a vendor for a purchase by a customer, performs verification to ensure validity of customer and further requires involved banks to ensure said validity. Fisher, in the similar field of mobile banking transactions, teaches while conducting an online payment transaction  with an online store perform verification through the customer’s cell number via which the transaction is being completed to verify the customer’s identity [see Fisher para 0020, “ In one implementation, the management server 408 identifies the consumer through their cell phone number, and verifies the consumer's authenticity by sending a unique transaction code to the consumer mobile wallet on their cell phone. The consumer then enters this unique transaction code onto the merchant's web portal. The merchant portal sends this transaction number to the management server 408 for authentication.”
	McNab combined with Hunter teach performing verification of the customer in conducting a transaction with a vendor, but fail to teach the concept of enforcing a waiting period between payment of vendor and drawing on customer amounts to address risk of fraud. In the similar field of endeavor, Hunter teaches [see para 0074] to enforce a hold on payment from the buyer to the seller for a waiting period, for example 24 hours, to address any disputes if they arise from the seller side. Therefore, in view of the teachings of Hunter, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified McNab in view of Fisher as applied to claim 15 to incorporate the concept of enforcing a waiting period between payment of vendor and drawing on customer amounts to address risk of fraud because, as shown in Hunter, the enforced waiting period helps to address any disputes with the transaction and those disputes in a sale transaction could be risk of not receiving the order as ordered or any other dispute.

	Regarding claim 18, McNab/Fisher/Hunter teaches and renders obvious the limitations of claim 15, as analyzed above including facilitating online purchases with vendor including transfer of funds. McNab [see para 0004], Fisher [para 0005], where customers are issued debit cards and debit cards allow access to the customer’s monetary amounts in banks.

	Regarding claim 20, the limitations, “The system of claim 15, wherein customer accounts with the application are identified by telephone number”, are already covered in the analysis of claim 1 in view of the teachings of Fisher [see Fisher para 0020].

7.2	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over McNab/Fisher/Hunter in view of *Barrese at al. [US20060099964 A1], hereinafter Barrese.

Regarding claims 16-17, McNab/Fisher/Hunter teaches and renders obvious the limitations of claim 15, as analyzed above including facilitating online purchases with vendor but fails to specify that wherein the application provides a search function to the client device for locating online vendors of products and wherein the application, in developing results of the
search function, presents customers with unbiased listings of product availability from vendors. Barrese, in the similar field of endeavor of electronic commerce of locating vendors and products, teaches enabling searching for locating online vendors and displaying available products from them [See Barrese para 0071 which discloses helping searching locating vendors within a pre-selected range of distance from the customer and see para 0079 which discloses displaying a list of products from vendor’s inventory]. Therefore, in view of the teachings of Barrese it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention to add the functions of providing a search function on a client device [fundee’s mobile device] for locating vendors for the products that Fundee would like to purchase and then present a list of product availability from vendors, because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

7.3.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McNab/Fisher/Hunter in view of Official Notice.

Regarding claim 19, McNab/Fisher/Hunter teaches and renders obvious the limitations of claim 15, as analyzed above including facilitating tracking amounts held in multiple banks and conducting online purchases with vendor but fails to specify that customers deposit funds into their accounts at agencies associated with the application when in locations not served by banks. Examiner takes Official Notice that it is notoriously well-known that people can deposit money via kiosks such as ATM in locations not served by banks. In view of the Official Notice it would be obvious to an ordinary skilled in the art at the time of Applicant’s invention to have incorporated the concept in McNab allowing its customers to deposit money via kiosks such as ATM in locations not served by banks that is bank branches because it is so well-known for many years and the claimed invention is merely a combination of old elements including well-known element of being able to deposit money via kiosk such as ATM in location which are not served by bank branches, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Sebastian et al. [US20190108582  A1] in the field of  refunding payments teaches a consumer bank 104 issuing an account to a consumer  to be used in fund transactions and this account can comprise a payment system account (e.g. a credit or debit account), a bank deposit account, or another type of account, such as a mobile money account, or a staged wallet account. 
	(ii)	 WO 2018189597 discloses mobile bank account management systems including a mobile money account management system based on a mobile telephone based money transfer system account which is an account within a mobile based money transfer system.

9.	Final Action:
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Pro Se Application:
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Since the applicant in this application is a pro se applicant (an inventor filing the application alone without the benefit of a Patent Attorney or Agent), Applicant may not be aware of the preferred methods of ensuring timely filing of responses to communications from the Office and may wish to consider using the Certificate of Mailing or the Certificate of Transmission procedures outlined below.

CERTIFICATE OF MAILING
To ensure that the Applicant's mailed response is considered timely filed, it is advisable to include a "certificate of mailing" on at least one page (preferably on the first page) of the response. This certificate" should consist of the following statement:
| hereby certify that this correspondence is being deposited with the United States Postal Service as first-class mail in an envelope addressed to: “Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450” on (date).
(Typed or printed name of the person signing this certificate) (signature)
CERTIFICATE OF TRANSMISSION
Alternatively, if applicant wishes to respond by facsimile rather than by mail, another method to ensure that the Applicant's response is considered timely filed, is to include a "certificate of transmission" on at least one page (preferably on the first page) of the response. This method should be used by foreign applicants without access to the U.S. Postal Service. This "certificate" should consist of the following statement:
| hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (571) 273-8300 (date). 
(Typed or printed name of the person signing this certificate) (signature)

These "Certificates" may appear anywhere on the page, and may be handwritten or typed. They must be signed, and the date must be the actual date on which it is mailed or transmitted.
For the purpose of calculating extensions of time, the date shown on the certificate will be construed as the date on which the paper was received by the Office, regardless of the date the U.S. Postal Service actually delivers the response, or the fax is “date-stamped” in. In this way, postal or transmission delays do not affect the extension-of-time fee.

In the event that a communication is not received by the Office, applicant's submission of a copy of the previously mailed or transmitted correspondence showing the originally signed Certificate of Mailing or Transmission statement thereon, along with a statement from the person signing the statement which attests to the timely mailing or transmitting of the correspondence, would be sufficient evidence to entitle the applicant to the mailing or transmission date of the correspondence as listed on the Certificate of Mailing or Transmission, respectively.

NOTICE TO APPLICANT: In the case of lost or late responses the use of other “receipt producing’ forms of mailing a correspondence to the Patent Office, such as Certified Mail, or a private shipper such as FedEx, WILL NOT result in the applicant getting the benefit of the mailing date on such receipts. These receipts are not considered to be acceptable evidence since there is nothing to “tie-in” the receipt with the particular document allegedly submitted.


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached on Max-Flex.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625